DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07/11/2018 and 06/09/2021 have been considered by the Examiner.

Drawings
The drawings submitted on 07/11/2018 have been accepted by the Examiner as formal.  

Specification
The Specification, Abstract submitted on 07/11/2018, respectively, have been accepted by the Examiner as formal.  

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of Goerbing (US 2017/0259432) discloses an arrangement (fig. 3) comprising an automatic movement machine which includes at least one movable element (1), the 5) which is controlled separately from (via 7) and moves independently of the at least one movable element (1) and which delimits a working region (i.e., the area within which the drag chain 3 moves that is inherently bounded/limited by the physical geometry of the robot 5c) of the automatic movement machine, the delimiting device (5) including: at least one multi-arm delimiting robot (5c), and a movement apparatus (7) which moves the at least one multi-arm delimiting robot (5c) depending on at least one movement of the at least one movable element (1). However, at least because the disclosure of Goerbing teaches away from the below claimed limitations (e.g., the robot 5c is disclosed as being controlled by the computer 7 in such a way as to prevent the drag chain 3 from unfavorably wrapping around the robot 1 or from limiting the robot’s freedom of movement to an undesired extend), Goerbing’s invention does not meet the claimed limitations: “at least one multi-arm delimiting robot which prevents the at least one movable element from overshooting at least one fixed boundary of the working region of the automatic movement machine within which a foreign object and the at least one movable element are simultaneously located and via which contact of an entirety of the at least one movable element with the foreign object located in the working region of the automatic movement machine in which the at least one movable element moves is prevented” (Claim 1, lines 6-14) and “the at least one multi-arm delimiting robot prevents the at least one movable element from overshooting the at least one fixed boundary” (Claim 1, lines 17-20). 
Plainly, the function of Goerbing’s robot 5c is specific to preventing the drag chain 3 from interfering with the motion of the robot 1, and not to using the robot 5c to limit the motion of the robot 1. Therefore, absent teachings/suggestions/motivations in the prior art, modifying Goerbing’s robot 5c to limit the motion of the robot 1, i.e. such that the known structure performs .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. SCOTT FIX whose telephone number is (571)272-8535. The examiner can normally be reached M-Th 10a-3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William J. Kelleher can be reached on (571)272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/T. SCOTT FIX/Examiner, Art Unit 3658                                                                                                                                                                                                        
/Jake Cook/Primary Examiner, Art Unit 3658